Citation Nr: 1647193	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  14-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (hereinafter "back disability") from May 24, 2006.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 2, 2013. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1977 to July 1981, and from September 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans' Affairs Regional Office (RO) in St. Louis, Missouri, which implemented the Board's April 2011 decision to grant service connection for the back disability and assigned a noncompensable (zero percent) initial rating effective May 24, 2006 (date of claim for service connection).  The Veteran appealed the initial rating assigned.  Subsequently, in a July 2014 rating decision, the RO granted a higher 
10 percent disability rating for the entire initial rating period on appeal from May 24, 2006.  Although a higher initial disability rating has been assigned for the back disability for the entire appeal period, as reflected in the July 2014 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On August 2, 2013, during the pendency of the appeal for a higher initial rating for the service-connected back disability, the Veteran filed a claim for TDIU based on the four service-connected disabilities: posttraumatic stress disorder (rated as 
70 disabling, effective from May 24, 2006), hearing loss (rated as noncompensable (zero percent) disabling, effective August 26, 2011), tinnitus (rated as 10 percent disabling, effective August 26, 2011), and the back disability (rated as 10 percent disabling, effective May 24, 2006).  In a March 2013 statement, the Veteran's attorney advanced unemployability due to the service-connected disabilities since 2005.  For this reason, the Board finds that, while a March 2015 rating decision granted TDIU for the period from August 2, 2013, an inferred claim for a TDIU for the period prior to August 2, 2013 has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

Higher Initial Rating for the Back Disability 

The Veteran contends generally that the back disability symptoms and impairment more closely approximate the criteria for a higher rating in excess of 10 percent.  At a June 2014 VA examination, the Veteran reported that back pain had worsened in severity.  See June 2014 VA examination report.  

In March 2008, the Veteran underwent a VA examination for the service-connected back disability.  At the March 2008 examination, the Veteran conveyed a history that included intermittent back pain, stiffness, and muscle spasms, but denied weakness, flare-ups, and incapacitating episodes.  Upon examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 120 degrees without pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees without pain, left lateral flexion to 20 degrees with pain, and bilateral rotation to 
30 degrees without pain, each with no additional loss of motion on repetitive use testing, and the examiner specifically indicated that there was no ankylosis.  The March 2008 VA examiner noted moderate effects on the Veteran's ability to travel.  Mild effects were noted under shopping, exercise, and sports.  The March 2008 VA examiner specifically found no muscle spasm on examination, and assessed that the tenderness and guarding did not produce an abnormal gait or abnormal spinal contour.  

The Veteran underwent a second examination in June 2014.  At the June 2014 VA examination, the Veteran reported that he had been treated with a muscle stimulator machine and muscle relaxers, and that pain had worsened in severity, but denied the use of an assistive device and/or flare-ups or experiencing any incapacitating episodes.  Upon examination, range of motion testing of the thoracolumbar spine reflects forward flexion to 80 degrees with pain beginning at 70 degrees, extension to 20 degrees with pain beginning at 15 degrees, right lateral flexion to 20 degrees with pain beginning at 15 degrees, left lateral flexion to 25 degrees with pain beginning at 20 degrees, right rotation to 20 degrees with no objective evidence of painful motion, and left rotation to 25 degrees with no objective evidence of painful motion.  The June 2014 VA examiner assessed less movement than normal, tenderness, pain on movement, swelling, and interference with sitting, standing, and/or weight-bearing, and no additional limitation of motion after repetitive use testing.  No ankylosis was observed.  The June 2014 VA examiner specifically found tenderness, but found no muscle spasm on examination.  The June 2014 VA examiner assessed that the Veteran did not have abnormal gait and/or abnormal spinal contour.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint; however, it is not clear whether joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing was conducted at any of the VA examinations during the appeal period.  See May 2008 and June 2014 VA examination reports.  As such, the Board is remanding for further VA examination.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), Court stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In this case, while the Veteran is in receipt of a TDIU from August 2, 2013, he is not precluded from eligibility for a TDIU prior to August 2, 2013.  As such, the Board has considered whether an inferred claim for a TDIU under Rice has been raised.

In an August 2013 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended the inability to work since 2005 due to the service-connected PTSD, hearing loss, tinnitus, and back disability.  The Board notes that service connection for PTSD is effective from May 24, 2006, the back disability from May 24, 2006, and both hearing loss and tinnitus effective from August 26, 2011.  

In light of the evidence of record, as discussed above, the Board finds that the evidence has reasonably raised a claim for a TDIU for the period prior to August 2, 2013 in conjunction with the appeal for higher initial disability rating for a back disability.  See Rice 22 Vet. App. 447 (suggesting, in an effective date appeal, that an appeal for a higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

The Board finds, however, the issue of a TDIU for the period prior to August 2, 2013 is inextricably intertwined with the issue of a higher initial rating for the service-connected back disability; therefore, adjudication of entitlement to a TDIU for the period prior to August 2, 2013 must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues on appeal.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA treatment for the service-connected back disability.  On remand, the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected back disability, not already of record. 

2.  Schedule the appropriate VA orthopedic examination in order to assist in assessing level of severity of the service-connected back disability.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The VA examiner should provide the following:

Report the extent of the back disability symptoms in accordance with VA rating criteria. 

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the back disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.
      
      3.  After completing all indicated development, the RO
should readjudicate the initial rating issue and the TDIU issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

